 Case 21-10278          Doc 125       Filed 07/15/21 Entered 07/15/21 18:49:38           Desc Main
                                       Document     Page 1 of 2




                            UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF MASSACHUSETTS
                                     (Eastern Division)

 In re:

 CRIMSONBIKES, LLC,                                       Chapter 11
                                                          Case No. 21-10278-JEB
                            Debtor.


               AFFIDAVIT OF JOHN J. AQUINO, CHAPTER 11 TRUSTEE
          PURSUANT TO FEDERAL RULE OF BANKRUPTCY PROCEDURE 2007.1

          I, John J. Aquino, hereby certify as follows:

          1.      I am an attorney admitted to practice in the Commonwealth of Massachusetts and

am a member of the law firm of Anderson Aquino LLP, 240 Lewis Wharf, Boston, Massachusetts,

02110. I am submitting this affidavit in accordance with Federal Rule of Bankruptcy Procedure

2007.1.

          2.      On July 12, 2021, I was appointed Chapter 11 trustee of the estate of CrimsonBikes,

LLC (the "Debtor") by the United States Trustee for the District of Massachusetts. The United

States Bankruptcy Court approved the appointment by Order dated July 15, 2021. I reviewed the

voluntary petition filed on behalf of the Debtor and the matrix of creditors filed with respect to this

case. In addition, I reviewed the Bankruptcy Court docket and filings in this case to determine the

existence and identities of any other parties-in-interests.

          3.      My and my firm's connections with the Debtor, creditors of the Debtor, any other

parties-in-interest, their respective attorneys and accountants, the United States Trustee and persons

employed in the office of the United States Trustee are as follows:

          None.




                                                    -1-
 Case 21-10278         Doc 125    Filed 07/15/21 Entered 07/15/21 18:49:38             Desc Main
                                   Document     Page 2 of 2




       4.    I have obtained a bond in the amount of $100,000 (the “Bond”) as required by the

Court. A copy of the Bond is attached hereto.

       5.      Based upon the foregoing, I hereby certify that neither Anderson Aquino LLP nor I

have any connections with the Debtor or any insiders of the Debtor, and do not hold any interest

adverse to the Debtor, creditors of the Debtor or any other known party-in-interest.



                                                      /s/ John J. Aquino
                                                      John J. Aquino, Chapter 11 Trustee


Dated: July 15, 2021




                                                -2-
